Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 14, 2019

                                     No. 04-19-00182-CV

                                       Crystal SMITH,
                                          Appellant

                                              v.

                                     Joseph HICKMAN,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI19228
                       Honorable Solomon Casseb III, Judge Presiding


                                       ORDER
       On July 30, 2019, Amanda L. Clepper filed a Motion to Withdraw and Substitute
Appellee Counsel in which Ms. Clepper requests the court substitute Renee Yanta as lead
counsel on appeal at appellee’s request. The motion contains all of the information required by
Rule 6.1(c), as well as Rule 6.5. See TEX. R. APP. P. 6.1(C) & 6.5.

      Accordingly, we GRANT Ms. Clepper’s Motion to Withdraw and Substitute Appellee
Counsel.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court